
	
		II
		112th CONGRESS
		2d Session
		S. 3632
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2012
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Emergency Food Assistance Act of 1983 to
		  provide for the increased purchase of Kosher and Halal food and to modify the
		  labeling of the commodities list under the emergency food assistance program to
		  enable Kosher and Halal food bank operators to identify which commodities to
		  obtain from local food banks.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Kosher and Halal Food Act of
			 2012.
		2.Purchase and
			 distribution of Kosher and Halal food for emergency food assistance
			 program
			Section 202 of the
			 Emergency Food Assistance Act of 1983 (7
			 U.S.C. 7502) is amended by adding at the end the following:
				
					(h)Kosher and
				Halal foodAs soon as
				practicable after the date of enactment of this subsection, the Secretary shall
				finalize and implement a plan—
						(1)to increase the purchase of Kosher and
				Halal food from food manufacturers with a Kosher or Halal certification to
				carry out the program established under this Act if the Kosher and Halal food
				purchased is comparable in price to food that is not from food manufacturers
				with a Kosher or Halal certification; and
						(2)to modify the labeling of the commodities
				list used to carry out the program in a manner that enables Kosher and Halal
				food bank operators to identify which commodities to obtain from local food
				banks.
						.
			
